                                                           United States District Court
                                                             Southern District of Texas

                                                                ENTERED
                  IN THE UNITED STATES DISTRICT COURT          March 12, 2020
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION                  David J. Bradley, Clerk




UNITED STATES OF AMERICA            §
                                    §
v.                                  §      CIVIL ACTION NO. H-20-0619
                                    §      (CRIMINAL NO. H-12-581-01)
FIDEL GALARZA CARDENAS              §




                      MEMORANDUM OPINION AND ORDER



        The defendant, Fidel Galarza Cardenas (Register No. 23914-
379), has filed a "Motion to Appeal Under the 2255 Form of Appeals
to Set Aide, to Vacate, or to Correct Sentence," which seeks relief
from the administration of his sentence under 28 U.S.C. § 2255
( "§   2255 Motion") (Docket Entry No. 523). 1 The court has carefully
reviewed this case.       Based on this review, the court's clear
recollection of the relevant proceedings, and the application of
governing legal authorities, the pending § 2255 Motion will be
denied and the corresponding Civil Action No. H-20-0619 will be

dismissed for the reasons explained below.


                             I.   Background

        A grand jury returned an Indictment charging Cardenas with
conspiracy to smuggle undocumented aliens into the United States


      Although a Civil Action Number has been assigned to the
        1

§  2255 Motion, all docket entries referenced are to Criminal
No. H-12-0581-01.     For purposes of identification all page
citations refer to the page number imprinted by the court's
electronic filing system, CM/ECF.
(Count One) and conspiracy to possess with intent to distribute 100

kilograms or more of marijuana (Count Two). 2             On June 6, 2013,
Cardenas pled guilty pursuant to a written plea agreement to the
drug trafficking charges in Count Two of the Indictment. 3              At a
sentencing hearing on November 22,             2013,   the court sentenced

Cardenas to 168 months' imprisonment followed by a four-year term
of supervised release.4
     Cardenas filed an appeal, which the Fifth Circuit dismissed
after finding that there were no non-frivolous issues for review. 5
Thereafter, on September 8, 2016, Cardenas filed a Motion Under 28
u.s.c. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person
in Federal Custody      ( "Initial    §   2255 Motion"), 6 which the court
denied on December 16,       2016. 7        Cardenas did not appeal that
decision.
     On February 14,      2020,      Cardenas filed the pending     §   2255
Motion,     alleging that the calculation of his time credits is
"incorrect."8 Specifically, Cardenas notes that he was arrested on


     2
         Indictment, Docket Entry No. 1, pp. 1-7.
     3
         Plea Agreement, Docket Entry No. 201, p. 1.
     4
      Sentencing Transcript, Docket Entry No. 435, pp. 9-10;
Judgment in a Criminal Case, Docket Entry No. 376, pp. 2, 3.
     5
      Opinion in United States v. Cardenas, No. 13-20726 (5th Cir.
June 30, 2015), Docket Entry No. 458, pp. 1-2.
     6
         Initial § 2255 Motion, Docket Entry No. 468, pp. 1-12.
     7
         Memorandum Opinion and Order, Docket Entry No. 478, pp. 1-16.
     8
         § 2255 Motion, Docket Entry No. 523, p. 1.
                                      -2-
February 11, 2012, and sentenced on November 22, 2013, but that the

United States Bureau of Prisons ("BOP") has not given him time
credit that he deserves for the time he spent in custody following
his arrest. 9      He seeks relief in the form of additional time
credits that would result in his speedier release from federal
prison. 10


                             II.    Discussion

      The record reflects that before he was sentenced in this case
Cardenas was arrested by Houston police officers on February 11,
2012, and charged with possession of cocaine in Harris County Cause
No. 1336880.11     Cardenas pled guilty in that case on May 25, 2012,
and received a sentence of four years in the Texas Department of
Criminal Justice ("TDCJ") .12      To the extent that Cardenas claims he
was not given credit towards his federal sentence for time spent in
state custody, his claims are not actionable in a motion under 28
u.s.c. § 2255.
     A federal district court lacks authority to calculate an
inmate's time credits.     See 18 U.S.C. § 3585(b) (stating that the
BOP may grant credit towards a term of imprisonment if a defendant
has been detained "prior to the date the sentence commences" and


      9
          Id. at 1-2.

      lOid.
     11   Presentence Report, Docket Entry No. 276, p. 30.
      i2Id.

                                     -3-
the time spent in custody "has not been credited against another

sentence"); see also In re United States Bureau of Prisons, Dep't
of Justice, 918 F.3d 431, 438 (5th Cir. 2019) ("The Supreme Court
has squarely held that § 3585 (b) 'does not authorize a district
court to compute the credit at sentencing.'")                (quoting United
States v. Wilson, 112 S. Ct. 1351, 1354 (1992)); Pierce v. Holder,
614 F.3d 158,     160     (5th Cir. 2010)       (observing that " [o] nly the
Attorney General,         through the BOP,       may compute a prisoner's
credits") (citation omitted). The court therefore lacks jurisdic­
tion to consider Cardenas's claims in a motion filed under§ 2255.
       Challenges to the administration of an inmate's sentence with
regard to the calculation of his time credit are actionable, if at

all,    in   a   habeas    petition   under      28   U.S.C. §   2241   after
administrative remedies are exhausted. See United States v. Gabor,
905 F.2d 76, 77-78 (5th Cir. 1990) (holding that claims concerning
the execution      or calculation      of   a    sentence   by the   BOP are
actionable under §         2241,   but are "not cognizable in §          2255
proceedings"); see also Zuniga v. Lynch, 619 F. App'x 366, 367 (5th
Cir. 2015) (per curiam) ("Section 2241 is the proper procedural
vehicle by which a federal prisoner may challenge 'the manner in
which a sentence is executed.'") (quoting Padilla v. United States,
416 F.3d 424, 426 (5th Cir. 2005)).
       Even if the court construed Cardenas's pending motion to arise
under 2241, it would still lack jurisdiction.                To entertain a
habeas petition governed by§ 2241 a federal district court must

                                      -4-
have jurisdiction over the petitioner or his custodian when the

petition is filed.      See Gabor, 905 F.2d at 78 (citations omitted);
see also Braden v. 30th Judicial Circuit Court of Kentucky, 93
S. Ct. 1123, 1129-30 (1973) (observing that the writ of habeas
corpus acts upon the person who holds him in what is alleged to be

unlawful custody; therefore, the court must have jurisdiction over
the custodian).    Therefore, a§ 2241 petition must be filed in the
federal district     where the petitioner is physically present.
Gabor, 905 F.2d at 78; see also Lee v. Wetzel, 244 F.3d 370, 373
(5th Cir. 2001) (emphasizing that "the district of incarceration is
the   only   district    that   has    jurisdiction   to   entertain   [an
applicant's] § 2241 petition") (citations omitted).
      The record reflects that Cardenas is in custody at a Federal
Correctional Institution located in Oakdale, Louisiana, which is
not within the Southern District of Texas.        The court declines to
re-characterize Cardenas's§ 2255 Motion as a petition under§ 2241
or transfer the case because he does not provide any information
showing that he has attempted to exhaust administrative remedies
with respect to the calculation of his time credits as required
before seeking relief.       Because Cardenas has not established a
valid claim for relief under § 2255, his § 2255 Motion must be
denied and the corresponding civil action will be dismissed without
prejudice for lack of jurisdiction.


                                      -5-
                 III.    Certificate of Appealability

     Rule 11 of the Rules Governing Section 2255 Proceedings states

that a district court         "must issue or deny a              certificate of

appealability   when    it    enters    a       final   order   adverse   to   the

applicant."   A certificate of appealability will not issue unless

the applicant makes "a substantial showing of the denial of a

constitutional right," 28 U.S.C.            §   2253 (c) (2), which requires an

applicant to demonstrate "that 'reasonable jurists would find the

district court's assessment of the constitutional claims debatable

or wrong.'"     Tennard v. Dretke, 124 S. Ct. 2562, 2565                   (2004)

(quoting Slack v. McDaniel, 120 S. Ct. 1595, 1604 (2000)). Because

Cardenas does not make this showing, a certificate of appealability

will be denied.13


                        IV.   Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.   The Motion to Appeal Under the 2255 Form of Appeals
          to Set Aide, to Vacate, or to Correct Sentence
          filed by Fidel Galarza Cardenas (Docket Entry No.
          523) is DENIED, and this civil action will be
          dismissed   without    prejudice   for    lack   of
          jurisdiction.

     2.   A certificate of appealability is DENIED.



     13 Alternatively, to the extent that the petition is governed
by 28 u.s.c. § 2241, a certificate of appealability is not required
where the petitioner is a federal prisoner.        See Jeffers v.
Chandler, 253 F.3d 827, 830 (5th Cir. 2001) (per curiam) (citing
Ojo v. INS, 106 F.3d 680, 681-82 (5th Cir. 1997)).
                                       -6-
     The Clerk shall provide a copy of this Memorandum Opinion and

Order to the parties.

     SIGNED at Houston, Texas, on this the 12th day of March, 2020.




                                            SIM LAKE
                              SENIOR UNITED STATES DISTRICT JUDGE




                               -7-
